DETAILED ACTION

America Invents Act

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance regarding claims 1-19: 
	The prior art of record, including Rao (U.S. PG-Pub 2005/0137912 A1) and Singh et al. (U.S. Patent 8,688,480 B1), does not teach or suggest the following features: An apparatus and method to: 
create a plurality of machine learning models comprising at least a credit model and a denial model for predicting resolutions to open accounts by: 
obtaining training data representative of historical account transactions between a plurality of patients and a healthcare facility, 		
wherein at least a portion of the training data is targeted specifically for each of the credit model and the denial model; 
analyzing the training data to create the plurality of machine learning models configured to make predictions representative of resolutions of open account transactions, 
wherein the credit model and the denial model are configured to make predictions based on respective open account types of credit balances in which the credit model is to predict an automated resolution based on identifying one or more of problem payors, timing issues, transaction code issues, transaction type issues, or transaction sequence issues and denial of benefits in which the denial model is to predict an automated resolution based on identifying one or more of denial rates, service line issues, healthcare provider specific issues, revenue impact, or management reports, 
wherein the open account transactions are transactions for accounts that have previously been billed and remain unpaid; - Page 2 of 13 -Application No. 15/450419 Art Unit 3626 Attorney Docket No.: 250000/261293 
training and/or retraining at least a portion of the plurality of machine learning models by making predictions regarding open account transactions, 	
wherein in response to at least one of the plurality of machine learning models making a prediction at a confidence level exceeding a threshold confidence level regarding an open account transaction: 
(i) assigning the prediction to the open account transaction; 
(ii) flagging the prediction for a holding area when the prediction is a different outcome from a human decision for the open account transaction; and 
(iii) periodically retraining the plurality of machine learning models based on open account transactions associated with the holding area; 
wherein in response to the confidence level associated with the prediction being less than the threshold confidence level regarding the open account transaction, performing a deep learning process by 
(i) making predictions regarding the open account transaction with a plurality of different machine learning models that are different levels to each other in that a machine learning model of a subsequent level includes output from a machine learning model of a previous level; and 
(ii) retraining the machine learning model that made the prediction based on the deep learning process; 
applying the machine learning model to predict resolutions of a plurality of open account transactions as a function of open account type by: 
making predictions on a level of human interaction needed to resolve the plurality of open account transactions using the plurality of machine learning models; and - Page 3 of 13 -Application No. 15/450419 Art Unit 3626 Attorney Docket No.: 250000/261293 
electronically resolving at least a portion of the open accounts based on predictions made by the plurality of machine learning models


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

	Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Janice Mooneyham, can be reached at 571.270.5601.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.


/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
22 April 2021